



Exhibit 10.3


INDEMNIFICATION AGREEMENT


This Indemnification Agreement (the “Agreement”) is made and effective as
November 15, 2018 (the “Effective Date”) between Independent Bank Corp. (the
“Company”) and (“Director”).
In consideration of the promises, terms, and conditions set forth, the
sufficiency of which is acknowledged, the Company and the Director agree as
follows:
1.
If it is determined that the Company’s Deferred Compensation Program (Restated
as Amended as of December 1, 2000) for non-employee directors (the “Program”),
or any payment or distribution to the Director pursuant to the Program, does not
comply with Section 409A of the Internal Revenue Code (the “Code”) and that such
noncompliance causes the Director to incur additional taxes under Section 409A
and interest and/or penalties (collectively, the “409A Tax”), then the Company
shall make any payments to the Director (the “Payments”) that are necessary to
provide the Director with the funds to pay the 409A Tax and any reasonable legal
and accounting fees incurred by the Director to deal with the 409A Tax as well
as any additional taxes, interest, and/or penalties, including additional 409A
Tax, attributable to or resulting from the Payments.



2.
The intent of the parties is that the Company shall be responsible in full for,
and shall indemnify and hold the Director harmless from, the 409A Tax, as well
as any additional taxes, interest, and/or penalties, including additional 409A
Tax, attributable to or resulting from the Payments.



3.
The Company shall make any Payments due under Section 4(a) and or due under
Section 4(c) within ten (10) business days after the later of the following
dates: (1) the date on which the determination of the Payments due thereunder is
made by the outside accounting firm that prepares the Company’s tax returns (the
“Accounting Firm”) or (2) the date on which the Director remits the 409A Tax to
the taxing authority with respect to which the Payments are to be made (or to
which they relate).



4.
The Company and the Director shall use the following procedure to determine
Payments:



(a)
If the Company issues a corrected Form 1099 to the Director with respect to any
payments or distributions to the Director under the Program and if the issuance
of such corrected Form 1099 results in the Director being required to file
amended income tax returns and pay additional taxes under Section 409A and
interest and/or penalties, the Director will provide drafts of the amended tax
returns to the Company for review and comment by the Accounting Firm at least 30
days prior to filing such returns and Director will make any reasonable
revisions to such amended returns that the Accounting Firm recommends. The
Accounting Firm shall determine the amount of any Payment due in connection with
such amended returns and shall provide detailed supporting calculations to both
the Company and to the Director within thirty (30) business days of receipt of
drafts of the amended income tax returns from Director. The Accounting Firm’s
determinations shall be final and binding on all parties under this Agreement.



(b)
The Director shall promptly notify the Company in writing of any pending or
threatened audit or assessment by the Internal Revenue Service (whether
commenced subsequent or






--------------------------------------------------------------------------------





prior to Director’s filing of any amended tax returns filed under Section 4(a))
that, if successful, would require Payments. 
(c)
The Accounting Firm shall determine the amount of any Payments due in connection
any audits or assessments under Section 4(b). The Accounting Firm shall provide
detailed supporting calculations to both the Company and to the Director within
thirty (30) business days of receipt of notice from the Director of a final
determination by Internal Revenue Service that additional 409A Taxes are due and
with respect to which no appeal will be taken.



(d)
The Company’s obligation to make Payments under this Agreement shall terminate
upon Director’s failure to comply with the procedures set forth in this Section
4. The Company shall pay all fees and expenses of the Accounting Firm.



Signed as a Massachusetts instrument under seal as of the Effective Date:


INDEPENDENT BANK CORP.
 
DIRECTOR
 
 
 
Edward H. Seksay
 
Director
Its duly authorized representative
 
 










